     Case 3:18-cv-02409-BEN-DEB Document 87 Filed 12/23/20 PageID.1571 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    INDECT USA CORP.,                                    Case No.: 18-cv-2409-BEN-DEB
12                                        Plaintiff,
                                                           CASE MANAGEMENT ORDER
13    v.                                                   REGULATING DISCOVERY AND
                                                           OTHER PRETRIAL PROCEEDINGS
14    PARK ASSIST, LLC.,
                                                           IN A PATENT CASE
15                                     Defendant.
16
17          After review of the parties’ Joint Case Management Statement, IT IS HEREBY
18    ORDERED:
19          1.     A party asserting infringement must serve final amended infringement
20    contentions, within the meaning of Patent L.R. 3.6(a)(1), not later than thirty (30) days
21    after service of the Court’s Claim Construction Ruling.
22          2.     Any party relying upon advice of counsel as part of a patent-related claim or
23    defense for any reason must make the disclosures required by Patent L.R. 3.7 on or before
24    January 18, 2021.
25          3.     A party opposing a claim of infringement must serve final amended invalidity
26    contentions, within the meaning of Patent L.R. 3.6(b)(2), not later than fifty (50) days after
27    service of the Court’s Claim Construction ruling.
28          4.     All fact discovery shall be completed by all parties on or before April 2, 2021.

                                                       1
                                                                                  18-cv-2409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 87 Filed 12/23/20 PageID.1572 Page 2 of 6



 1          5.     A Mandatory Settlement Conference shall be conducted on April 7, 2021, at
 2    9:00 a.m., in the chambers of Magistrate Judge Daniel E. Butcher. Counsel shall submit
 3    confidential settlement statements directly to chambers no later than March 31, 2021.
 4    Each party’s settlement statement shall set forth the party’s statement of the case, identify
 5    controlling legal issues, concisely set out issues of liability and damages, and shall set forth
 6    the party’s settlement position, including the last offer or demand made by that party, and
 7    a separate statement of the offer or demand the party is prepared to make at the settlement
 8    conference. Settlement conference briefs shall not be filed with the Clerk of the Court, nor
 9    shall they be served on opposing counsel.
10          6.     Pursuant to Local Civil Rule 16.3, all party representatives and claims
11    adjusters for insured defendants with full and unlimited authority to negotiate and enter
12    into a binding settlement, as well as the principal attorney(s) responsible for the litigation,
13    must be present and legally and factually prepared to discuss and resolve the case at the
14    mandatory settlement conference. Retained outside corporate counsel shall not appear on
15    behalf of a corporation as the party who has the authority to negotiate and enter into a
16    settlement. Failure to attend the conference or obtain proper excuse will be considered
17    grounds for sanctions.
18          7.     All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
19    all parties on or before April 12, 2021. Any contradictory or rebuttal disclosures within
20    the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before May 12, 2021. Unless
21    otherwise stipulated by the parties, the required expert disclosures shall include an expert
22    report as required by Rule 26(a)(2)(B). If a written report is not required, the disclosure
23    must provide the information required under Rule 26(a)(2)(c).
24          8.     All discovery, including expert discovery, shall be completed by all parties on
25    or before June 2, 2021. “Completed” means that interrogatories, requests for production,
26    and other discovery requests must be served at least thirty (30) days prior to the established
27    cutoff date so that response thereto will be due on or before the cutoff date. All subpoenas
28    issued for discovery must be returnable on or before the discovery cutoff date. Counsel

                                                     2
                                                                                    18-cv-2409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 87 Filed 12/23/20 PageID.1573 Page 3 of 6



 1    are required to meet and confer regarding all discovery disputes pursuant to the
 2    requirements of Local Rule 26.1(a) and to comply with the Civil Chambers Rules of the
 3    Magistrate Judge in bringing discovery disputes before the court.
 4          9.     All other dispositive motions, including those addressing Daubert issues, shall
 5    be FILED on or before June 21, 2021. Please be advised that counsel for the moving party
 6    must obtain a motion hearing date from the law clerk of the judge who will hear the motion.
 7    Failure of counsel to timely request a motion date may result in the motion not being heard.
 8    Motions in Limine are to be filed as directed in the Local Rules, or as otherwise set by
 9    Judge Roger T. Benitez.
10          10.    Briefs or memoranda in support of or in opposition to any pending motion
11    shall not exceed twenty-five (25) pages in length without permission of the judge or
12    magistrate judge who will hear the motion. No reply memorandum shall exceed ten (10)
13    pages without leave of the judge or magistrate judge who will hear the motion.
14          11.    In order to identify the claims to be tried and eliminate delay and surprise at
15    trial, the Court enters the following pretrial order pursuant to Fed. R. Civ. P. 16.
16          12.    Parties are excused from the requirement of Local Rule 16.1(f)(2)(a); no
17    Memoranda of Law or Contentions of Fact are to be filed.
18          13.    All parties or their counsel shall fully comply with the Pretrial Disclosure
19    requirements of Fed. R. Civ. P. 26(a)(3) on or before June 30, 2021. Failure to comply
20    with these disclosures requirements could result in evidence preclusion or other sanctions
21    under Fed. R. Civ. P. 37.
22          14.    Pursuant to Local Civil Rule 16.1(f)(4), on or before July 1, 2021, the parties
23    shall meet and confer to comply with the provisions of that section and prepare a proposed
24    pretrial order in accordance with Local Rule 16.1(f)(6)(c), and containing the following:
25                 a.     A joint neutral statement to be read to the jury, not in excess of one
26    page, of the nature of the case and the claims and defenses.
27                 b.     A list of the causes of action to be tried, referenced to the Complaint
28    [and Counterclaim if applicable]. For each cause of action, the order shall succinctly list

                                                    3
                                                                                   18-cv-2409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 87 Filed 12/23/20 PageID.1574 Page 4 of 6



 1    the elements of the claim, damages and any defenses. A cause of action in the Complaint
 2    [and/or Counterclaim] which is not listed shall be dismissed with prejudice.
 3                 c.      A list, in alphabetical order, of:
 4                        i.      Each witness counsel actually expect to call at trial with a brief
 5                                statement, not exceeding four sentences, of the substance of the
 6                                witnesses’ testimony.
 7                       ii.      Each expert witness counsel actually expect to call at trial with a
 8                                brief statement, not exceeding four sentences, of the substance of
 9                                the expert witnesses’ testimony.
10                      iii.      Additional witnesses, including experts, counsel do not expect to
11                                call at this time but reserve the right to call at trial along with a
12                                brief statement, not exceeding four sentences, of the substance of
13                                the witnesses’ testimony.
14                 d.      A list of:
15                        i.      All exhibits that counsel actually expect to offer at trial with a
16                                one-sentence description of the exhibit. All exhibits are to be
17                                identified numerically, plaintiff starting with “1” and defendant
18                                beginning with an agreed upon numerical designation.
19                       ii.      All other exhibits that counsel do not expect to offer at this time
20                                but reserve the right to offer if necessary at trial with a one-
21                                sentence description of the exhibit.
22                 e.      A statement of all facts to which the parties stipulate. This statement
23    shall be on a separate page and will be read to and provided to the jury.
24                 f.      A list of all deposition transcripts by page and line, or videotape
25    depositions by section, that will be offered at trial.
26                 g.      Counsel will note any objections they have to any other parties’ Fed. R.
27    Civ. P. 26 (a)(3) Pretrial Disclosures.
28    //

                                                      4
                                                                                     18-cv-2409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 87 Filed 12/23/20 PageID.1575 Page 5 of 6



 1             The Court encourages the parties to consult with the assigned magistrate judge to
 2    work out any problems in preparation of the proposed pretrial order. Judge Roger T.
 3    Benitez will entertain any questions concerning the conduct of the trial at the pretrial
 4    conference.
 5             27.   Counsel for plaintiff will be responsible for preparing the pretrial order and
 6    arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f)(6)(a). On or before
 7    July 7, 2021, plaintiff’s counsel must provide opposing counsel with the proposed pretrial
 8    order for review and approval. Opposing counsel must communicate promptly with
 9    plaintiff’s attorney concerning any objections to form or content of the pretrial order, and
10    both parties should attempt promptly to resolve their differences, if any, concerning the
11    order.
12             28.   The proposed final pretrial conference order, including objections counsel
13    have to any other party’s Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared,
14    served and lodged with Judge Roger T. Benitez chambers on or before July 12, 2021, and
15    shall be in the form prescribed in and in compliance with Local Rule 16.1(f)(6)(c). Counsel
16    shall also bring a court copy of the pretrial order to the pretrial conference.
17             29.   The final pretrial conference shall be held before the Honorable Roger T.
18    Benitez, United States District Court Judge, on July 19, 2021 at 10:30 a.m., during which
19    time the Court will address the submission of motions in limine, trial briefs, proposed voir
20    dire and jury instructions and the trial schedule.
21             30.   The trial in this matter shall commence on August 2, 2021, at 9:30 a.m.
22             31.   The dates and times set forth herein will not be modified except for good cause
23    shown.
24    //
25    //
26    //
27    //
28    //

                                                     5
                                                                                   18-cv-2409-BEN-DEB
     Case 3:18-cv-02409-BEN-DEB Document 87 Filed 12/23/20 PageID.1576 Page 6 of 6



 1          32.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter this
 2    case hereafter.
 3          IT IS SO ORDERED.
 4    Dated: December 23, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     6
                                                                                    18-cv-2409-BEN-DEB
